Citation Nr: 0500505	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Department of Veterans Affairs death 
pension benefits.  

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran served with the recognized Philippine guerillas 
from November 1943 to March 1946.  He died in September 1979.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the appellant's advanced age.  

The issue relating to entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran served with the recognized Philippine guerillas 
from November 1943 to March 1946.  He died in September 1979.  


CONCLUSION OF LAW

The basic eligibility requirements for VA death pension 
benefits are not met.  38 U.S.C.A. §§ 107, 1341, 5107 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2003, the appellant filed a claim for DIC and VA 
death pension benefits.  The DIC claim will be addressed in 
the Remand that follows this decision.  

The law provides that the Secretary of the Department of 
Veterans Affairs shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section.  
38 U.S.C.A. § 1541(a).  Section 1521(j) provides that a 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service -
   (1) for ninety days or more during a period of war;
   (2) during a period of war and was discharged or released 
from such service for a service-connected disability;
   (3) for a period of ninety consecutive days or more and 
such period began or ended during a period of war; or
   (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  

The law also provides, however, that service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of benefits 
set forth in § 1541.  38 U.S.C.A. § 107(a).  

The record shows that the veteran's only service was with the 
recognized guerillas from November 1943 to March 1946.  That 
service is not considered to have been active military 
service for purposes of the claimed benefit.  Therefore, the 
appellant does not meet the basic eligibility requirements 
for VA death pension benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for death pension is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  

The RO has notified the appellant of the provisions of the 
VCAA.  However, because the law is dispositive of the 
appellant's claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Entitlement to VA death pension benefits is denied.  


REMAND

The Board notes that, although the appellant submitted VA 
Form 534 in April 2003, she also specifically claimed 
entitlement to DIC benefits in March 2003, including argument 
regarding the veteran's unemployability due to his service-
connected disability for many years prior to his death.  An 
August 2003 rating decision denied service connection for the 
cause of the veteran's death.  In September 2003, the 
appellant's notice of disagreement with the August 2003 
rating decision was received.  The RO wrote the appellant, 
requesting that she specify which issue(s) in the August 2003 
rating decision with which she was disagreeing.  She checked 
only the box for death pension benefits, although she again 
submitted argument concerning DIC benefits under 38 U.S.C.A. 
§ 1318.  The statement of the case that was mailed to the 
appellant in January 2004 concerned only death pension 
benefits.  Although the VA Form 9 that was received in March 
2004 also mentioned "service connection" in conjunction 
with the appellant's DIC claim, it is clear that her argument 
related to § 1318 benefits.  

A rating decision in March 2004 again denied entitlement to 
service connection for the cause of the veteran's death and 
also denied entitlement to DIC benefits under the provisions 
of § 1318.  A Written Brief Presentation received from the 
appellant's representative in January 2005 presented 
additional argument concerning whether the veteran should 
have been evaluated 100 percent disabled due to service-
connected disability for at least 10 years prior to his 
death.  The Board construes that document as constituting a 
notice of disagreement with the March 2004 rating decision 
regarding § 1318 benefits.  

Inasmuch as the disagreement was received by the Board after 
the case was transferred by the RO to the Board, the RO has 
not issued a statement of the case as to that issue.  
Therefore, a Remand is required to cure this procedural 
defect.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this case is REMANDED to the RO for the following 
additional action:  

The RO should furnish the appellant with 
a statement of the case regarding the 
issue concerning DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  If a 
timely substantive appeal is received 
regarding that issue, the RO should 
certify that issue for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


